Citation Nr: 0402568	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-08 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a lung disability 
including chest pain and angina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and EB


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

A June 2002 rating action in pertinent part, denied service 
connection for two separate disabilities listed as chest pain 
due to angina and a lung disorder.  The veteran filed a 
notice of disagreement (NOD) in July 2002.  A statement of 
the case (SOC) was issued in March 2003 that also listed the 
issues separately.  However, at the December 2003 hearing 
before the undersigned Veterans' Law Judge, the veteran's 
representative explained that the chest pain with angina and 
lung disorder are the same disability.  Therefore, the Board 
will review the issue as listed on the title page.  


REMAND

The veteran claims that he has a pulmonary disorder that 
resulted from inservice mustard gas exposure.  The veteran 
testified at his personal hearing that he unloaded mustard 
gas bombs from a ship as part of his duties during service.  
Although service records have not objectively confirmed 
actual exposure to chemicals, the records show that the 
veteran did work as a longshoreman servicing a ship whose 
cargo included mustard gas bombs.  From other evidence in the 
case, the Board preliminarily finds that the veteran is a 
combat veteran.  He describes treatment in December 1945 for 
pleurisy.  The Board finds that VA examination is needed for 
proper adjudication of the case.  

The veteran also reported that he is receiving current VA 
treatment for his lung condition.  These records should be 
obtained.  

In January 2004, the Board received additional medical 
evidence from the veteran's representative, without a waiver 
of consideration by the RO.  The RO has not had an 
opportunity to review this evidence and to issue a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his lung disorder.  
When the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained 
including VA treatment records that date 
from 2003 to the present.  All records 
obtained should be associated with the 
claims file.  

2.  Schedule the veteran for a pulmonary 
examination to determine the nature and 
etiology of his pulmonary disorder.  The 
examiner should conduct a review of the 
veteran's clinical history and express an 
opinion as to the etiology of any current 
pulmonary disability, including whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that it is related to mustard gas 
exposure or to pleurisy in service..  If 
there is no association between the 
current pulmonary disability and the 
veteran's military service, the examiner 
must specifically so indicate.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  The entire claims 
file must be made available to and 
reviewed by the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




